DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 04/12/2022 has been entered. Claim 2-4 and 19 has been amended. No claim has been canceled in this amendment. New claims 31-39 have been added in this amendment. Claims 1-20,29 and 31-39 are still pending in this application, with claims 1,29 and 38-39 being independent.

Response to Arguments
1.	Applicant's arguments filed on 04/12/2022 on page 9
of applicant's remark regarding Claims 1 and 29, the applicant argues that Wong does not disclose terminating HARQ process.
Examiner respectfully disagrees with Applicant's
arguments for the following reasons: Wong discloses overriding of the previous HARQ feedback schedule indicating the termination (i.e. stopping) of HARQ process for the assigned time and then using another time to send feedback (Wong Para[0053-54,0086]). The applicant here also fails to provide specific information on the meaning of “terminating or termination” intended for the claimed invention. The applicant’s arguments have been fully considered but they are not persuasive.
The dependent claims 2-20 are rejected based upon same motivation and rationale used for claim 1.
The dependent claims 31-37 are rejected based upon same motivation and rationale used for claim 29.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Following limitations of Claim 38:
- means for receiving a downlink control information (DCI) block comprising a downlink grant for a downlink transport block and an indication of an expiration time of the downlink transport block; 
- means for monitoring a wireless channel for the downlink transport block according to the downlink grant of the DCI block; and 
- means for terminating a hybrid automatic repeat request (HARQ) process associated with the downlink transport block based at least in part on a failure to successfully decode the downlink transport block prior to the expiration time.
Are being treated in accordance with 35 U.S.C. 112(f) because they use a generic placeholder “means for” coupled with functional language “receiving, monitoring and terminating” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitations invoke 35 U.S.C. 112(f), claim 38 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: Specification Para[0181], Figure 9.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f), applicant may amend the claims so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,29 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over BYUN et al. (US 2019/0149197 A1, hereinafter referred to as “Byun”) in view of WONG et al. (US 2019/0386791 Al, hereinafter referred to as “Wong”).

Regarding claims 1,29 and 38-39, Byun discloses a method and an apparatus for wireless communication at a user equipment (UE) (Byun Fig.1 Ref:10 The UE in a wireless communication with the base station), comprising:
receiving a downlink control information (DCI) block (Byun Fig.9 Ref:S930 Para[0101,0105] The manifold transmission activation indicator and the control signal (i.e. DCI) for transport block is sent from the base station) comprising a downlink grant for a downlink transport block (Byun Fig.9 Ref:S930 Para[0101,0105] The manifold transmission activation indicator includes resource allocation information (i.e. grant) of a transport block) and an indication of an expiration time of the downlink transport block (Byun Fig.9 Ref:S920-1 Para[0100] The manifold transmission activation indicator is configured of time information T (i.e. expiration time) on the time when transmission is expired);
monitoring a wireless channel for the downlink transport block according to the downlink grant of the DCI block (Byun Fig.9 Ref:S940-1 Para[0126] The UE initiates monitoring process and receive transport blocks from the TRPs).
Byun does not explicitly disclose terminating a hybrid automatic repeat request (HARQ) process associated with the downlink transport block based at least in part on a failure to successfully decode the downlink transport block prior to the expiration time.
However, Wong from the same field of invention discloses terminating a hybrid automatic repeat request (HARQ) process (Wong Fig.6 Para[0053-54] The HARQ feedback (i.e. HARQ process)) associated with the downlink transport block (Wong Fig.6 Para[0048,0053-54] The UE receives DCI for DL grant) based at least in part on a failure to successfully decode the downlink transport block prior to the expiration time (Wong Fig.6 Para[0053-54,0086] The UE dynamically overrides (i.e. terminate HARQ process) previous HARQ feedback schedule when decoding for eMBB transport block is not finished (i.e. failure) at the scheduled feedback time and before time T10 (i.e. expiration time)).

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Byun to have the feature of “terminating a hybrid automatic repeat request (HARQ) process associated with the downlink transport block based at least in part on a failure to successfully decode the downlink transport block prior to the expiration time” as taught by Wong. The suggestion/motivation would have been to dynamically override HARQ feedback schedule to provide sufficient time for TB processing (Wong Para[0022]).

Specifically for claim 29, Byun discloses an apparatus to work as UE that includes a processor (Byun Fig.12 Ref:1210 Para[0161] Note the processor) and a memory (Byun Fig.12 Ref:1220 Para[0161] Note the memory).





Claims 2-3 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Byun in view of Wong and further in view of Vivo (R1-1806059-IDS, hereinafter “Vivo”).

Regarding claims 2 and 31, Byun in view of Wong discloses the method and the apparatus as explained above for Claim 1. Byun in view of Wong does not explicitly disclose determining the expiration time of the downlink transport block based at least in part on the indication, wherein the expiration time is determined with respect to one or more of: an ending symbol of a scheduled HARQ-acknowledgment (HARQ-ACK) feedback for the downlink transport block, an end of a physical downlink shared channel transmission containing the downlink transport block, or an end of a network device processing time following a scheduled HARQ-ACK feedback for the downlink transport block.
However, Vivo from a similar field of invention discloses determining the expiration time of the downlink transport block based at least in part on the indication, wherein the expiration time is determined with respect to one or more of: an ending symbol of a scheduled HARQ-acknowledgment (HARQ-ACK) feedback for the downlink transport block, an end of a physical downlink shared channel transmission containing the downlink transport block, or an end of a network device processing time following a scheduled HARQ-ACK feedback for the downlink transport block (Vivo Section:2.2.1 Page:4 The PDSCH to HARQ feedback timing indicator is used for the slot number relative to the slot boundary of PDSCH reception).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Byun and Wong to have the feature of “determining the expiration time of the downlink transport block based at least in part on the indication, wherein the expiration time is determined with respect to one or more of: an ending symbol of a scheduled HARQ-acknowledgment (HARQ-ACK) feedback for the downlink transport block, an end of a physical downlink shared channel transmission containing the downlink transport block, or an end of a network device processing time following a scheduled HARQ-ACK feedback for the downlink transport block” as taught by Vivo. The suggestion/motivation would have been to help UE differentiate eMBB or URLLC scheduling using URLLC specific DCI format (Vivo Section:2.1).

Regarding claims 3 and 32, Byun in view of Wong discloses the method and the apparatus as explained above for Claim 1. Byun in view of Wong does not explicitly disclose determining a value of a new data indicator (NDI) associated with the DCI block, wherein the expiration time is determined further based at least in part on the value of the NDI.
However, Vivo from a similar field of invention discloses determining a value of a new data indicator (NDI) associated with the DCI block, wherein the expiration time is determined further based at least in part on the value of the NDI (Vivo Section:2.2.1 Page:4 The NDI value is used to get the information of a window for multiple transmission).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Byun and Wong to have the feature of “determining a value of a new data indicator (NDI) associated with the DCI block, wherein the expiration time is determined further based at least in part on the value of the NDI” as taught by Vivo. The suggestion/motivation would have been to help UE differentiate eMBB or URLLC scheduling using URLLC specific DCI format (Vivo Section:2.1).



Claims 4-5 and 33-24 are rejected under 35 U.S.C. 103 as being unpatentable over Byun in view of Wong and further in view of LEE et al. (US 2020/0008225 A1, hereinafter referred to as “Lee”).

Regarding claims 4 and 33, Byun in view of Wong discloses the method and the apparatus as explained above for Claim 1. Byun in view of Wong does not explicitly disclose whether to transmit a HARQ-acknowledgement (HARQ-ACK) feedback for the downlink transport block based at least in part on the expiration time.
However, Lee from a similar field of invention discloses determining whether to transmit a HARQ-acknowledgement (HARQ-ACK) feedback for the downlink transport block based at least in part on the expiration time (Lee Para[0308] The UE is required to perform decoding within the specific time duration for the specific TTI).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Byun and Wong to have the feature of “determining whether to transmit a HARQ-acknowledgement (HARQ-ACK) feedback for the downlink transport block based at least in part on the expiration time” as taught by Lee. The suggestion/motivation would have been to  improve reception reliability of a PDSCH (Lee Para[0022]).

Regarding claims 5 and 34, Byun in view of Wong discloses the method and the apparatus as explained above for Claim 1. Byun in view of Wong does not explicitly disclose wherein terminating the HARQ process associated with the downlink transport block comprises: refraining from sending HARQ feedback for the downlink transport block based at least in part on the expiration time.


However, Lee from a similar field of invention discloses wherein terminating the HARQ process associated with the downlink transport block comprises: refraining from sending HARQ feedback for the downlink transport block based at least in part on the expiration time (Lee Para[0308] The UE is required to perform decoding within the specific time duration for the specific TTI and not sending HARQ-ACK transmission on the repeatedly transmitted PDSCH).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Byun and Wong to have the feature of “wherein terminating the HARQ process associated with the downlink transport block comprises: refraining from sending HARQ feedback for the downlink transport block based at least in part on the expiration time” as taught by Lee. The suggestion/motivation would have been to  improve reception reliability of a PDSCH (Lee Para[0022]).



Claims 6-9 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Byun in view of Wong and further in view of He et al. (US 2020/0328848 A1, hereinafter “He”).

Regarding claims 6 and 35, Byun in view of Wong discloses the method and the apparatus as explained above for Claim 1. Byun in view of Wong does not explicitly disclose identifying the failure to successfully decode the downlink transport block; and transmitting a first non-acknowledgment (NACK) for the downlink transport block.
However, He from a similar field of invention discloses identifying the failure to successfully decode the downlink transport block; and transmitting a first non-acknowledgment (NACK) for the downlink transport block (He Fig.5,7 Para[0047] The NACK is sent when decoding fails).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Byun and Wong to have the feature of “identifying the failure to successfully decode the downlink transport block; and transmitting a first non-acknowledgment (NACK) for the downlink transport block” as taught by He. The suggestion/motivation would have been to provide better process of handling HARQ for different TTI durations (He Para[0006]).

Regarding claim 7, Byun in view of Wong discloses the method and the apparatus as explained above for Claim 1. Byun in view of Wong does not explicitly disclose determining a retransmission deadline for the downlink transport block based at least in part on the expiration time.
However, He from a similar field of invention discloses determining a retransmission deadline for the downlink transport block based at least in part on the expiration time (He Fig.5,7 Para[0043] The scheduling timing determination is based on predefined value (i.e. expiration time) of TA).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Byun and Wong to have the feature of “determining a retransmission deadline for the downlink transport block based at least in part on the expiration time” as taught by He. The suggestion/motivation would have been to provide better process of handling HARQ for different TTI durations (He Para[0006]).

Regarding claim 8, Byun in view of Wong discloses the method and the apparatus as explained above for Claim 1. Byun in view of Wong does not explicitly disclose receiving a configuration message indicating the retransmission deadline for the downlink transport block.
However, He from a similar field of invention discloses receiving a configuration message indicating the retransmission deadline for the downlink transport block (He Fig.5,7 Para[0027] The decoding window is configured via RRC).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Byun and Wong to have the feature of “receiving a configuration message indicating the retransmission deadline for the downlink transport block” as taught by He. The suggestion/motivation would have been to provide better process of handling HARQ for different TTI durations (He Para[0006]).

Regarding claim 9, Byun in view of Wong discloses the method and the apparatus as explained above for Claim 1. Byun in view of Wong does not explicitly disclose wherein the retransmission deadline is determined based at least in part on the downlink grant.
However, He from a similar field of invention discloses wherein the retransmission deadline is determined based at least in part on the downlink grant (He Fig.5,7 Para[0044] The time window is determined based on scheduling subframe the PDSCH).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Byun and Wong to have the feature of “wherein the retransmission deadline is determined based at least in part on the downlink grant” as taught by He. The suggestion/motivation would have been to provide better process of handling HARQ for different TTI durations (He Para[0006]).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Byun in view of Wong, He and further in view of Li et al. (US 2011/0268003 A1, hereinafter “Li”).

Regarding claim 10, Byun in view of Wong and He discloses the method and the apparatus as explained above for Claim 1. Byun in view of Wong and He does not explicitly disclose transmitting a second NACK for the downlink transport block based at least in part on an expiration of the retransmission deadline.
However, Li from a similar field of invention discloses transmitting a second NACK for the downlink transport block based at least in part on an expiration of the retransmission deadline (Li Fig.2 Para[0008] The second NACK is sent at time t4 when the retransmission is not successful after RTT timer expires).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Byun, Wong and He to have the feature of “transmitting a second NACK for the downlink transport block based at least in part on an expiration of the retransmission deadline” as taught by Li. The suggestion/motivation would have been to provide dynamic RTT timer value for UE power saving (Li Para[0010]).



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Byun in view of Wong, He, Li and further in view of Park et al. (US 2018/0279186 A1, hereinafter “Park”).

Regarding claim 11, Byun in view of Wong, He and Li discloses the method and the apparatus as explained above for Claim 1. Byun in view of Wong, He and Li does not explicitly disclose determining a retransmission grant is not received prior to the expiration of the retransmission deadline; wherein transmitting the second NACK is further based on determining the retransmission grant is not received.
However, Park from a similar field of invention discloses determining a retransmission grant is not received prior to the expiration of the retransmission deadline; wherein transmitting the second NACK is further based on determining the retransmission grant is not received (Park Para[0316] The contention resolution timer expires and second NACK is sent for failed transmission).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Byun, Wong, He and Li to have the feature of “determining a retransmission grant is not received prior to the expiration of the retransmission deadline; wherein transmitting the second NACK is further based on determining the retransmission grant is not received” as taught by Park. The suggestion/motivation would have been to provide shorter RA procedure to reduce latency of UL data transfer (Park Para[0281]).



Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Byun in view of Wong, He, Li and further in view of YANG et al. (US 2016/0143017 A1, hereinafter “Yang”).

Regarding claim 12, Byun in view of Wong, He and Li discloses the method and the apparatus as explained above for Claim 1. Byun in view of Wong, He and Li does not explicitly disclose wherein the first NACK and the second NACK are transmitted over different uplink control channel resources.
However, Yang from a similar field of invention discloses wherein the first NACK and the second NACK are transmitted over different uplink control channel resources (Yang Para[0100] The PUCCH index offset is used to determine for sending HARQ resources).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Byun, Wong, He and Li to have the feature of “wherein the first NACK and the second NACK are transmitted over different uplink control channel resources” as taught by Yang. The suggestion/motivation would have been to provide effective transmission and reception timings for coverage enhancements (Yang Para[0004]).

Regarding claim 14, Byun in view of Wong, He and Li discloses the method and the apparatus as explained above for Claim 1. Byun in view of Wong, He and Li does not explicitly disclose wherein the second NACK is transmitted as a one-bit uplink control information (UCI) block.
However, Yang from a similar field of invention discloses wherein the second NACK is transmitted as a one-bit uplink control information (UCI) block (Yang Para[0068] The 1 bit is used for HARQ ACK/NACK).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Byun, Wong, He and Li to have the feature of “wherein the second NACK is transmitted as a one-bit uplink control information (UCI) block” as taught by Yang. The suggestion/motivation would have been to provide effective transmission and reception timings for coverage enhancements (Yang Para[0004]).



Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Byun in view of Wong, He, Li and further in view of HASSAN HUSSEIN et al. (US 2020/0119853 A1, hereinafter “Hassan”).

Regarding claim 13, Byun in view of Wong, He and Li discloses the method and the apparatus as explained above for Claim 1. Byun in view of Wong, He and Li does not explicitly disclose wherein the second NACK is transmitted at a greater transmit power than the first NACK.
However, Hassan from a similar field of invention discloses wherein the second NACK is transmitted at a greater transmit power than the first NACK (Hassan Para[0157] The ARQ retransmission is performed at the increased power level).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Byun, Wong, He and Li to have the feature of “wherein the second NACK is transmitted at a greater transmit power than the first NACK” as taught by Hassan. The suggestion/motivation would have been to provide increased reliability for the transmissions (Hassan Para[0008]).

Regarding claim 15, Byun in view of Wong, He and Li discloses the method and the apparatus as explained above for Claim 1. Byun in view of Wong, He and Li does not explicitly disclose wherein the second NACK has a higher priority than at least one other uplink control information (UCI) transmission.
However, Hassan from a similar field of invention discloses wherein the second NACK has a higher priority than at least one other uplink control information (UCI) transmission (Hassan Para[0274] The HARQ retransmissions are based on frame priority).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Byun, Wong, He and Li to have the feature of “wherein the second NACK has a higher priority than at least one other uplink control information (UCI) transmission” as taught by Hassan. The suggestion/motivation would have been to provide increased reliability for the transmissions (Hassan Para[0008]).

Claims 16-18 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Byun in view of Wong and further in view of Freda et al. (US 2019/0149274 A1, hereinafter “Freda”).

Regarding claim 16, Byun in view of Wong discloses the method and the apparatus as explained above for Claim 1. Byun in view of Wong does not explicitly disclose wherein the indication of the expiration time comprises an index to a table of standard expiration time values.
However, Freda from a similar field of invention discloses wherein the indication of the expiration time comprises an index to a table of standard expiration time values (Freda Para[0235] The WTRU determines the HARQ feedback is expected in a certain time interval using a specific transmission procedure).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Byun and Wong to have the feature of “wherein the indication of the expiration time comprises an index to a table of standard expiration time values” as taught by Freda. The suggestion/motivation would have been to provide low latency MAC PDU assembly (Freda Para[0003]).

Regarding claim 17, Byun in view of Wong discloses the method and the apparatus as explained above for Claim 1. Byun in view of Wong does not explicitly disclose determining whether a transmission opportunity exists for a HARQ feedback for the downlink transport block prior to the indicated expiration time.
However, Freda from a similar field of invention discloses determining whether a transmission opportunity exists for a HARQ feedback for the downlink transport block prior to the indicated expiration time (Freda Para[0110] The WTRU based scheduling enables WTRU to opportunistically access UL resources).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Byun and Wong to have the feature of “determining whether a transmission opportunity exists for a HARQ feedback for the downlink transport block prior to the indicated expiration time” as taught by Freda. The suggestion/motivation would have been to provide low latency MAC PDU assembly (Freda Para[0003]).

Regarding claims 18 and 36, Byun in view of Wong discloses the method and the apparatus as explained above for Claim 1. Byun in view of Wong does not explicitly disclose determining an index to a table of standard expiration time values based on at least one parameter of the DCI block or at least one parameter of a downlink control channel carrying the DCI block.
However, Freda from a similar field of invention discloses determining an index to a table of standard expiration time values based on at least one parameter of the DCI block or at least one parameter of a downlink control channel carrying the DCI block (Freda Para[0009-11] The parameters are timing information for TX or RX of HARQ feedback or TTI duration of data transmission).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Byun and Wong to have the feature of “determining an index to a table of standard expiration time values based on at least one parameter of the DCI block or at least one parameter of a downlink control channel carrying the DCI block” as taught by Freda. The suggestion/motivation would have been to provide low latency MAC PDU assembly (Freda Para[0003]).



Claims 19 and 37 is rejected under 35 U.S.C. 103 as being unpatentable over Byun in view of Wong and further in view of Kim et al. (US 2018/0278368 Al, hereinafter “Kim”).

Regarding claims 19 and 37, Byun in view of Wong discloses the method and the apparatus as explained above for Claim 1. Byun in view of Wong does not explicitly disclose wherein terminating the HARQ process associated with the downlink transport block comprises: emptying a HARQ buffer corresponding to the downlink transport block.
However, Kim from a similar field of invention discloses wherein terminating the HARQ process associated with the downlink transport block comprises: emptying a HARQ buffer corresponding to the downlink transport block (Kim Fig.7 Ref:770 Para[0152,0118-119] The UE is configured to discard buffered data due to contaminated by URLLC).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Byun and Wong to have the feature of “wherein terminating the HARQ process associated with the downlink transport block comprises: emptying a HARQ buffer corresponding to the downlink transport block” as taught by Kim. The suggestion/motivation would have been to provide different services while maintaining performance (Kim Para[0004]).



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Byun in view of Wong and further in view of Jia et al. (US 2018/0262303 A1, hereinafter “Jia”).	

Regarding claim 20, Byun in view of Wong discloses the method and the apparatus as explained above for Claim 1. Byun further discloses receiving the downlink transport block based at least in part on the downlink grant (Byun Fig.9 Ref:S940-1 Para[0126] The UE initiates monitoring process and may receive transport blocks). 
Byun in view of Wong does not explicitly disclose identifying the failure to successfully decode the received downlink transport block prior to the indicated expiration time; and sending an indication of the identified failure to an upper layer of the UE.
However, Jia from a similar field of invention discloses identifying the failure to successfully decode the received downlink transport block prior to the indicated expiration time; and sending an indication of the identified failure to an upper layer of the UE (Jia Para[0091,0099] The UE receiver transmits NACK at the upper layer indicating the codeblock error).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Byun and Wong to have the feature of “identifying the failure to successfully decode the received downlink transport block prior to the indicated expiration time; and sending an indication of the identified failure to an upper layer of the UE” as taught by Jia. The suggestion/motivation would have been to provide more efficient flexible retransmission protocols to save bandwidth (Jia Para[0007]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2020/0287665 to Lee (Paragraphs:90-91).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDESH M. PATIDAR
Examiner
Art Unit 2415



/SUDESH M PATIDAR/Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415